Citation Nr: 1401114	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2003.  

2.  Entitlement to an initial, staged rating in excess of 50 percent for PTSD from March 3, 2003 through August 3, 2011.  

3.  Entitlement to an initial, staged rating in excess of 70 percent for PTSD from August 4, 2011.  

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to August 4, 2011.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979 and from December 1990 to July 1991.  He served in the Southwest Asia Theater from December 25, 1990 to June 22, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The extensive procedural history of the Veteran's claims was recounted by the Board in the July 2013 remand and, for the sake of economy, will not be repeated in full at this time.  The Veteran's appeal was most recently before the Board in July 2013, when the claims were Remanded for necessary evidentiary and procedural development.  The Board's July 2013 remand directives and the subsequent actions of the RO will be discussed further below.  The Veteran's claims have been returned to the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In pertinent part, the July 2013 Board remand directed that, after substantial completion of certain evidentiary development and readjudication of the Veteran's claims, if any benefit sought was not granted, he was to be scheduled, as per his prior requests, for a hearing at the local RO before a third VLJ which will participate in a final decision of his case under the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, although the evidentiary development directed by the Board was substantially completed by the RO and the Veteran's claims continued to be denied in a September 2013 supplemental statement of the case, there is no indication that the Veteran was scheduled for or participated in another Board hearing, and thus, another remand is required.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or videoconference hearing before a Veterans Law Judge at the RO and provide him the appropriate scheduling notice.  If the Veteran fails to appear for such a scheduled hearing, or otherwise indicates he no longer desires such a hearing, this should be documented in the record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

